DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 6/14/2022 for application number 17/351,562. 
Claims 22-32 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 22, 27, and 30 recite, “the third visualization corresponds exactly to the second interactive visualization.” This is not described in the paragraphs cited by the applicant. Paragraph 66 describes, “The WPF objects 312 define the visual representation of a dashboard 200 which corresponds exactly to the first dashboard image data 116.” However, this description paragraph is talking about something completely different (which is that the in-memory first WPF objects are the same as stored WPF object data). 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “corresponds exactly” in claim s 22, 27, and 30 is a relative term which renders the claim indefinite. The term “corresponds exactly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It would be matter of opinion as to what visual representations would correspond exactly to each other. For example, the Applicant describes that a Silverlight visualization can have visual elements converted to SVG and HTML5 elements for a mobile device. It is unclear what differences in the rendered dashboards would still qualify the desktop and mobile dashboards as corresponding exactly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 22-32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bilicki et al. (Pub. No. 2011/0061013) in view of Graupner (Pub. No. 2007/0005302) and Pecoraro et al. (9,430,195).

In reference to claim 22, Bilicki teaches a method (para. 0077) for generating a dashboard for display on a remote computing device, the method comprising: receiving, by a server computer, a dashboard generation request from the remote computing device (metrics requested, para. 0061, fig. 4); deriving, by the server, based on the received dashboard generation request, a plurality of key performance indicator or metric values from a business database (plurality of KPIs are generated, para. 0061-62, 0029); determining, by the server, first dashboard image data corresponding to the key performance indicator or metric values (metrics engine determines and generates KPI from database, para. 0061-62, 0029, 0025); … to provide a first interactive visualization of the key performance indicator or metric values and … usable by a local computing device equipped with a specified graphical platform to render the dashboard using [[a]] the specified graphical platform to provide a first interactive visualization of the key performance indicator or metric values (interactive dashboard may be generated by desktop, para. 0039-47); and the second dashboard image data being displayable on the remote computing device in the absence of the specified graphical system platform, to render the dashboard in the absence of the specified graphic platform to provide a second interactive visualization of the key performance indicator or metric values, wherein the second interactive visualization corresponds exactly to the first interactive visualization (the dashboard can be displayed on a mobile platform with the UI adapted for the mobile platform, para. 0060); the dashboard web page comprising the … second dashboard image data (servers 110 and 120, see fig. 1, can create dashboards for PCs and mobile devices, para. 0059-60)
However, Bilicki does not explicitly teach the first dashboard image data comprising a serialized definition of the requested dashboard and graphical controls (the Examiner notes that this limitation is implicit in Bilicki: if the metrics are stored on the server, they would inherently be serialized; nonetheless, a reference is being cited to the extent that Bilicki does not explicitly state this).
Graupner teaches the first dashboard image data comprising a serialized definition of the requested dashboard and graphical controls (metrics are stored in serialized format, para. 0058).
It would have been obvious to one of ordinary skill in art, having the teachings of Bilicki and Graupner before the earliest effective filing date, to modify the metrics as disclosed by Bilicki to include the serialization as taught by Graupner.
One of ordinary skill in the art would have been motivated to modify the metrics of Bilicki to include the serialization of Graupner because it would allow the metrics in Bilicki to actually be stored.
However, Bilicki and Graupner does not explicitly teach deserializing, by the server, the first dashboard image data into first in-memory dashboard objects, the first in-memory dashboard objects defining a visual representation of a dashboard corresponding to the first dashboard image data, and the first in-memory dashboard objects being usable to render the dashboard using a specified graphical platform; data-binding, by the server, the first in-memory dashboard objects into second in-memory dashboard objects; rendering, by the server, the second in-memory dashboard objects into second dashboard image data corresponding to the first dashboard image data, the second dashboard image data being displayable on the remote computing device in the absence of the specified graphical system; and generating, by the server, a dashboard web page for display on the remote computing device, the dashboard web page comprising the second dashboard image data.
Pecoraro teaches deserializing, by the server, the first dashboard image data into first in-memory dashboard objects, the first in-memory dashboard objects defining a visual representation of a dashboard corresponding to the first dashboard image data (stored graphics templates are read in and processed, col. 7, lines 22-47), and the first in-memory dashboard objects being usable by a local computing device equipped with a specified graphical platform to render the dashboard using the specified graphical platform (output can be in different formats like .pdf and .png, col. 10, lines 1-3); data-binding, by the server, the first in-memory dashboard objects into second in-memory dashboard objects (templates are data-bound, and turned into second dashboard objects, col. 7, lines 45-58; col. 8, lines 10-27; col. 3, lines 42-62); rendering, by the server, the second in-memory dashboard objects into second dashboard image data corresponding to the first dashboard image data, the second dashboard image data being displayable on the remote computing device in the absence of the specified graphical system (SVG graphic can be output, col. 7, lines 45-58; col. 8, lines 10-27; it would be obvious that one of the graphical formats output for the desktop website, like .pdf, could not be supported by the mobile browser, whereas a different format, like .svg was supported).
It would have been obvious to one of ordinary skill in art, having the teachings of Bilicki, Graupner, and Pecoraro before the time of invention, to modify the image data as disclosed by Bilicki to include image generation as taught by Pecoraro.
One of ordinary skill in the art would be motivated to modify the image data of Bilicki to include the image generation of Pecoraro because it provides a way of dynamically generating dashboard image data (Pecoraro, col. 2, lines 57-59).
In reference to claim 23, Bilicki further teaches the method of claim 22, wherein the dashboard web page is accessed by the remote computing device (remote client, para. 0059, 81).
In reference to claim 24, Bilicki further teaches the method of claim 22, wherein the dashboard generation request is communicated via the Internet (para. 0080).
In reference to claim 25, Bilicki further teaches the method of claim 22, wherein the first dashboard image data comprises at least one graphical object (see graphical objects 208, 210, and 212, fig. 2).
In reference to claim 26, Pecoraro further teaches the method of claim 22, wherein the second dashboard image data corresponds to a web browser format (SVG, col. 8, lines 20-27).

In reference to claim 27, Bilicki a method (para. 0077) for generating interactive and scalable dashboards on a server computer for concurrent access on a first client device and a second client device (servers 110 and 120, see fig. 1, can create dashboards for PCs and mobile devices, para. 0059-60; it would be obvious the devices could access the system at the same time), the method comprising: receiving, by the server, a first dashboard generation request from the first client device (metrics requested, para. 0061, fig. 4), wherein the first client device comprises a first web browser that supports an interactive and scalable graphics platform (PCs can support features not available on other platforms, para. 0060; PCs support graphics platforms that mobile devices do not, see, e.g., Sakai, Pat. No. 7,114,007, teaching a mobile device can’t support desktop graphics; col. 7, line 64 to col. 8, line 33); deriving, by the server, a first plurality of key performance indicator or metric values from a business database upon receiving the first dashboard generation request (plurality of KPIs are generated, para. 0061-62, 0029); determining, by the server, first dashboard data corresponding to the key performance indicator or metric values corresponding to the first dashboard generation request, wherein the first dashboard data comprises … definitions of the requested dashboard and first graphical controls (metrics engine determines and generates KPI from database, para. 0061-62, 0029, 0025); returning, by the sever, first dashboard display data to the first client device, the first dashboard display data corresponding to the first dashboard data, wherein upon receiving the first dashboard display data, the first client device is configured to generate an interactive web page comprising the first dashboard display data for display in the first web browser to provide a first interactive visualization of the key performance indicator or metric values (generated dashboard is transmitted over network for display in browser, 0027); receiving, by the server, a second dashboard generation request from the second client device (mobile devices, para. 0059-60), wherein the second client device comprises a second web browser that does not support the graphics platform (mobile devices may only have a subset of features available on PCs, and require interfaces to be adapted, para. 0060; PCs support graphics platforms that mobile devices do not, see, e.g., Sakai, Pat. No. 7,114,007, teaching a mobile device can’t support desktop graphics; col. 7, line 64 to col. 8, line 33); deriving, by the server, a second plurality of key performance indicator or metric values from a business database upon receiving the second dashboard generation request; determining, by the server, second dashboard data corresponding to the key performance indicator or metric values corresponding to the second dashboard generation request, wherein the second dashboard data comprises … definitions of the requested second dashboard and second graphical controls … defining a visual representation of a second dashboard corresponding to the second dashboard data, and the second in-memory dashboard objects being usable to render the second dashboard using the graphics platform to provide a second interactive visualization of the second plurality of key performance indicator or metric values; … and generating, by the server, an interactive web page comprising the content for display in the second web browser on the second client device (it would be obvious that the above process for displaying KPI in a browser on a PC would be repeated for the mobile device, the mobile device having different support and capabilities, para. 0059-60).
However, Bilicki does not teach the first dashboard data comprises serialized definitions (the Examiner notes that this limitation is implicit in Bilicki: if the metrics are stored on the server, they would inherently be serialized; nonetheless, a reference is being cited to the extent that Bilicki does not explicitly state this).
Graupner teaches the first dashboard image comprises serialized definition (metrics are stored in serialized format, para. 0058).
It would have been obvious to one of ordinary skill in art, having the teachings of Bilicki and Graupner before the earliest effective filing date, to modify the metrics as disclosed by Bilicki to include the serialization as taught by Graupner.
One of ordinary skill in the art would have been motivated to modify the metrics of Bilicki to include the serialization of Graupner because it would allow the metrics in Bilicki to actually be stored.
However, Bilicki and Graupner do not teach deserializing, by the server, the second dashboard data into second in-memory dashboard objects; data-binding, by the server, the second in-memory dashboard objects into third in-memory dashboard objects; rendering, by the server, the third in-memory dashboard objects into content, based on the third in-memory dashboard objects, using a scalable vector graphics standard and at least one other standard, wherein the content corresponds to the second dashboard data and is displayable in the second web browser.
Pecoraro teaches deserializing, by the server, the second dashboard data into second in-memory dashboard objects (stored graphics templates are read in and processed, col. 7, lines 22-47); data-binding, by the server, the second in-memory dashboard objects into third in-memory dashboard objects (templates are data-bound, and turned into second dashboard objects, col. 7, lines 45-58; col. 8, lines 10-27; col. 3, lines 42-62); rendering, by the server, the third in-memory dashboard objects into content, based on the third in-memory dashboard objects, using a scalable vector graphics standard and at least one other standard (SVG graphic can be output, col. 7, lines 45-58; col. 8, lines 10-27; also pdf, png, col. 10, lines 1-3), wherein the content corresponds to the second dashboard data and is displayable in the second web browser to provide a third interactive visualization of the second plurality of key performance indicator or metric values in the absence of the graphics platform, wherein the third interactive visualization corresponds exactly to the second interactive visualization (mobile devices may only have a subset of features available on PCs, and require interfaces to be adapted, para. 0060; PCs support graphics platforms that mobile devices do not, see, e.g., Sakai, Pat. No. 7,114,007, teaching a mobile device can’t support desktop graphics; col. 7, line 64 to col. 8, line 33; given that the output of Bilicki can be in different formats like .pdf and .png, col. 10, lines 1-3, so it would be obvious that one of the graphical formats output for the desktop website, like .pdf, could not be supported by the mobile browser, whereas a different format, like .svg was supported). 
It would have been obvious to one of ordinary skill in art, having the teachings of Bilicki, Graupner, and Pecoraro before the time of invention, to modify the image data as disclosed by Bilicki to include image generation as taught by Pecoraro.
One of ordinary skill in the art would be motivated to modify the image data of Bilicki to include the image generation of Pecoraro because it provides a way of dynamically generating dashboard image data (Pecoraro, col. 2, lines 57-59).

In reference to claim 28, Fisher further teaches the method of claim 27, wherein the at least one other standard comprises HTML standard (HTML, para. 0020).
In reference to claim 29, Fisher further teaches the method of claim 27, wherein the at least one other standard comprises ECMAScript standard (Javascript, para. 0020).

In reference to claim 30, Bilicki a system comprising: (fig. 1) a processor and a memory, the processor configured to execute instructions of one or more application modules, the execution of the one or more application modules causing the processor to: receive a first dashboard generation request from a first client device (metrics requested, para. 0061, fig. 4), the first client device comprising a first web browser that supports an interactive and scalable graphics platform (PCs can support features not available on other platforms, para. 0060; PCs support graphics platforms that mobile devices do not, see, e.g., Sakai, Pat. No. 7,114,007, teaching a mobile device can’t support desktop graphics; col. 7, line 64 to col. 8, line 33); derive a first plurality of key performance indicator or metric values from a business database in response to receiving the first dashboard generation request (plurality of KPIs are generated, para. 0061-62, 0029); determine first dashboard data corresponding to the key performance indicator or metric values corresponding to the first dashboard generation request, the first dashboard data comprising … definitions of the requested dashboard and first graphical controls (metrics engine determines and generates KPI from database, para. 0061-62, 0029, 0025); return first dashboard display data to the first client device, the first dashboard display data corresponding to the first dashboard data, wherein upon receiving the first dashboard display data, the first client device is configured to generate an interactive web page comprising the first dashboard display data for display in the first web browser to provide a first interactive visualization of the key performance indicator or metric values (generated dashboard is transmitted over network for display in browser, 0027); receive a second dashboard generation request from a second client device (mobile devices, para. 0059-60), the second client device comprising a second web browser that does not support the graphics platform (mobile devices may only have a subset of features available on PCs, and require interfaces to be adapted, para. 0060; PCs support graphics platforms that mobile devices do not, see, e.g., Sakai, Pat. No. 7,114,007, teaching a mobile device can’t support desktop graphics; col. 7, line 64 to col. 8, line 33); derive a second plurality of key performance indicator or metric values from a business database upon receiving the second dashboard generation request; determine second dashboard data corresponding to the key performance indicator or metric values corresponding to the second dashboard generation request, wherein the second dashboard data comprises … definitions of the requested second dashboard and second graphical controls … defining a visual representation of a second dashboard corresponding to the second dashboard data, and the second in-memory dashboard objects being usable to render the second dashboard using the graphics platform to provide a second interactive visualization of the second plurality of key performance indicator or metric values; … and generate an interactive web page comprising the content for display in the second web browser on the second client device (it would be obvious that the above process for displaying KPI in a browser on a PC would be repeated for the mobile device, para. 0059-60).
However, Bilicki does not teach the first dashboard data comprises serialized definitions (the Examiner notes that this limitation is implicit in Bilicki: if the metrics are stored on the server, they would inherently be serialized; nonetheless, a reference is being cited to the extent that Bilicki does not explicitly state this).
Graupner teaches the first dashboard image comprises serialized definition (metrics are stored in serialized format, para. 0058).
It would have been obvious to one of ordinary skill in art, having the teachings of Bilicki and Graupner before the earliest effective filing date, to modify the metrics as disclosed by Bilicki to include the serialization as taught by Graupner.
One of ordinary skill in the art would have been motivated to modify the metrics of Bilicki to include the serialization of Graupner because it would allow the metrics in Bilicki to actually be stored.
However, Bilicki and Graupner do not teach deserializing, by the server, the second dashboard data into second in-memory dashboard objects; data-binding, by the server, the second in-memory dashboard objects into third in-memory dashboard objects; rendering, by the server, the third in-memory dashboard objects into content, based on the third in-memory dashboard objects, using a scalable vector graphics standard and at least one other standard, wherein the content corresponds to the second dashboard data and is displayable in the second web browser.
Pecoraro teaches deserialize the second dashboard data into second in-memory dashboard objects (stored graphics templates are read in and processed, col. 7, lines 22-47); data bind, by the server, the second in-memory dashboard objects into third in-memory dashboard objects (templates are data-bound, and turned into second dashboard objects, col. 7, lines 45-58; col. 8, lines 10-27; col. 3, lines 42-62); render the third in-memory dashboard objects into content, based on the third in-memory dashboard objects, using a scalable vector graphics standard and at least one other standard (SVG graphic can be output, col. 7, lines 45-58; col. 8, lines 10-27; also pdf, png, col. 10, lines 1-3), wherein the content corresponds to the second dashboard data and is displayable in the second web browser to provide a third interactive visualization of the second plurality of key performance indicator or metric values in the absence of the graphics platform, wherein the third interactive visualization corresponds exactly to the second interactive visualization (mobile devices may only have a subset of features available on PCs, and require interfaces to be adapted, para. 0060; PCs support graphics platforms that mobile devices do not, see, e.g., Sakai, Pat. No. 7,114,007, teaching a mobile device can’t support desktop graphics; col. 7, line 64 to col. 8, line 33; given that the output of Bilicki can be in different formats like .pdf and .png, col. 10, lines 1-3, so it would be obvious that one of the graphical formats output for the desktop website, like .pdf, could not be supported by the mobile browser, whereas a different format, like .svg was supported).
It would have been obvious to one of ordinary skill in art, having the teachings of Bilicki, Graupner, and Pecoraro before the time of invention, to modify the image data as disclosed by Bilicki to include image generation as taught by Pecoraro.
One of ordinary skill in the art would be motivated to modify the image data of Bilicki to include the image generation of Pecoraro because it provides a way of dynamically generating dashboard image data (Pecoraro, col. 2, lines 57-59).
In reference to claim 31, Fisher further teaches the system of claim 30, wherein the at least one other standard comprises HTML standard (HTML, para. 0020).
In reference to claim 32, Fisher further teaches the system of claim 30, wherein the at least one other standard comprises ECMAScript standard (Javascript, para. 0020).

Response to Arguments
Applicant's arguments filed 6/14/2022 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Bilicki teaches displaying a web page with a first interactive dashboard for a desktop, and displaying a second web page with a mobile-adapted version of the interactive dashboard for a mobile device to support mobile features, and as noted above, it is known that the mobile devices do not support the same graphics platforms as desktop devices. Pecoraro teaches “deserializing” and “data-binding” to create graphics, such as charts, in different file formats. Thus, if Pecoraro outputted a .pdf for the desktop dashboard of Bilicki, and outputted an .svg for the mobile dashboard of Bilicki when the mobile device happened to not support a .pdf, it would result in the claimed invention. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174